Case: 20-2157   Document: 32     Page: 1   Filed: 12/10/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     TRANSPACIFIC STEEL LLC, BORUSAN
  MANNESMANN BORU SANAYI VE TICARET A.S.,
   BORUSAN MANNESMANN PIPE U.S. INC., THE
      JORDAN INTERNATIONAL COMPANY,
               Plaintiffs-Appellees

                            v.

  UNITED STATES, DONALD J. TRUMP, in his offi-
    cial capacity as President of the United States,
      UNITED STATES CUSTOMS AND BORDER
  PROTECTION, MARK A. MORGAN, in his official
 capacity as Senior Official Performing the Duties of
   the Commissioner of the United States Customs
      and Border Protection, DEPARTMENT OF
  COMMERCE, WILBUR L. ROSS, in his official ca-
           pacity as Secretary of Commerce,
                  Defendants-Appellants
                 ______________________

                       2020-2157
                 ______________________

    Appeal from the United States Court of International
 Trade in No. 1:19-cv-00009-CRK-GSK-JAR, Senior Judge
 Jane A. Restani, Judge Claire R. Kelly, and Judge Gary S.
 Katzmann.
                  ______________________

                      ON MOTION
Case: 20-2157       Document: 32    Page: 2    Filed: 12/10/2020




 2                                 TRANSPACIFIC STEEL LLC   v. US



                     ______________________

     Before REYNA, TARANTO, and CHEN, Circuit Judges.
         Order of the court filed by Circuit Judge REYNA.
     Dissenting opinion filed by Circuit Judge TARANTO.
 REYNA, Circuit Judge.
                           ORDER
    The appellants move to stay the underlying judgment
 pending appeal.
     Rule 8(a)(2) of the Federal Rules of Appellate Proce-
 dure authorizes this court to grant a stay pending appeal.
 Our determination is governed by four factors: (1) whether
 the movant has made a strong showing of likelihood of suc-
 cess on the merits; (2) whether the movant will be irrepa-
 rably injured absent a stay; (3) whether issuance of the stay
 will substantially injure the other parties interested in the
 proceeding; and (4) where the public interest lies. See Nken
 v. Holder, 556 U.S. 418, 434 (2009).
     Based on the papers submitted, we conclude that the
 appellants have not established that a stay of the final
 judgment pending appeal is warranted here. 1


     1   The dissent and the government believe that CIT
 Rules 62(d) and (e), read together, require an automatic
 stay because the judgment here functions as a monetary
 judgment. We disagree. The CIT considered and rejected
 the argument that the two rules trigger an automatic stay
 pending appeal when the government is the appellant; the
 government remains unable to cite precedent to the con-
 trary, at least as to the CIT’s rules specifically. See Appel-
 lees’ Resp. at 8. To be sure, the dissent cites non-binding
 precedent interpreting the materially similar Federal
 Rules of Civil Procedure in this way. That view, however,
Case: 20-2157      Document: 32    Page: 3    Filed: 12/10/2020




 TRANSPACIFIC STEEL LLC   v. US                                   3



       Accordingly,
       IT IS ORDERED THAT:
       The motion is denied.
                                  FOR THE COURT

         December 10, 2020        /s/ Peter R. Marksteiner
              Date                Peter R. Marksteiner
                                  Clerk of Court
 s31




 is not entirely uniform; commentators have noted that at
 least “[o]ne court has cautioned that subdivisions (d) and
 (e) of Rule 62 should not be read to together so as to allow
 the United States a stay upon appeal as a matter of right,”
 Wright & Miller § 2905 n.9 (citing In re Westwood Plaza
 Apts., Ltd., 150 B.R. 163, 166–67 (Bankr. E.D. Tex. 1993)),
 and many other circuits have yet to consider the question.
 As neither rule’s text explicitly provides for the application
 of an automatic stay here, we apply the traditional four fac-
 tor test to determine if a stay is warranted.
Case: 20-2157   Document: 32     Page: 4   Filed: 12/10/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     TRANSPACIFIC STEEL LLC, BORUSAN
  MANNESMANN BORU SANAYI VE TICARET A.S.,
   BORUSAN MANNESMANN PIPE U.S. INC., THE
      JORDAN INTERNATIONAL COMPANY,
               Plaintiffs-Appellees

                            v.

  UNITED STATES, DONALD J. TRUMP, in his offi-
    cial capacity as President of the United States,
      UNITED STATES CUSTOMS AND BORDER
  PROTECTION, MARK A. MORGAN, in his official
 capacity as Senior Official Performing the Duties of
   the Commissioner of the United States Customs
      and Border Protection, DEPARTMENT OF
  COMMERCE, WILBUR L. ROSS, in his official ca-
           pacity as Secretary of Commerce,
                  Defendants-Appellants
                 ______________________

                       2020-2157
                 ______________________

    Appeal from the United States Court of International
 Trade in No. 1:19-cv-00009-CRK-GSK-JAR, Senior Judge
 Jane A. Restani, Judge Claire R. Kelly, and Judge Gary S.
 Katzmann.
                  ______________________

 TARANTO, Circuit Judge, dissenting.
Case: 20-2157    Document: 32         Page: 5   Filed: 12/10/2020




 TRANSPACIFIC STEEL LLC   v. US                                  5



      Defendants (collectively, the United States or the gov-
 ernment) request, under Federal Circuit Rule 8, that we
 stay the judgment of the Court of International Trade
 (Trade Court) pending the appeal in this case. I read the
 request as seeking a stay of only the non-declaratory por-
 tion of the judgment, which orders “that United States Cus-
 toms and Border Protection refund Plaintiff and Plaintiff-
 Intervenors the difference between any tariffs collected on
 its imports of steel products pursuant to Proclamation
 No. 9772 and the 25% ad valorem tariff that would other-
 wise apply on these imports together with such costs and
 interest as provided by law.” S.A. 3–4. Plaintiff Transpa-
 cific Steel LLC and Plaintiff-Intervenors Borusan Mannes-
 mann Boru Sanayi Ve Ticaret A.S., Borusan Mannesmann
 Pipe U.S. Inc., and the Jordan International Company (col-
 lectively, plaintiffs)—who are importers (in some cases also
 producers or exporters) of Turkish steel—oppose the stay.
 I would grant the stay, without weighing the equities or
 assessing the likelihood of success on appeal, because the
 refund order at issue comes within a well-recognized “au-
 tomatic stay” principle for monetary judgments that we
 should hold applicable to the Trade Court.
                                  I
     Plaintiffs challenged the lawfulness of Proclamation
 9772, which the President issued under 19 U.S.C. § 1862
 on August 10, 2018, 83 Fed. Reg. 40,429 (Aug. 15, 2018)
 (Proclamation 9772), and requested a refund of tariffs paid
 on their steel imports from Turkey. Proclamation 9722
 raised the ad valorem tariff on Turkish steel from 25% to
 50%. The Trade Court concluded that Proclamation 9722
 violated 19 U.S.C. § 1862 as well as a right to equal protec-
 tion guaranteed by the Fifth Amendment. See Transpacific
 Steel LLC v. United States, 466 F. Supp. 3d 1246 (Ct. Int’l
 Trade 2020). The Trade Court entered a final judgment
 having just two parts—a declaratory part, stating that
 Proclamation 9722 is “declared unlawful and void,” and a
Case: 20-2157     Document: 32     Page: 6    Filed: 12/10/2020




 6                               TRANSPACIFIC STEEL LLC   v. US



 refund part, ordering the government to “refund” plaintiffs
 “the difference between any tariffs collected” under the
 50% rate of Proclamation No. 9772 and the otherwise-ap-
 plicable 25% rate, plus costs and interest. S.A. 3–4; see also
 Transpacific Steel LLC v. United States, No. 19-00009,
 2020 WL 5530091, at *1 (Ct. Int’l Trade Sept. 15, 2020)
 (Stay Opinion) (“The court thus granted Plaintiffs’ re-
 quested relief and instructed U.S. Customs and Border
 Protection to issue to Plaintiffs[] a refund of the difference
 between any tariffs collected on imports of steel articles
 pursuant Proclamation 9772 and the 25 percent ad val-
 orem tariff that would otherwise apply.”). The United
 States appealed.
      On August 13, 2020, the United States filed with the
 Trade Court, under U.S. Court of International Trade (CIT)
 Rule 62, a motion to stay the judgment—whose only non-
 declaratory portion is an order to refund an amount that
 plaintiffs do not dispute is a matter of easy, objective cal-
 culation. About a month later, the Trade Court denied the
 motion. Stay Opinion, 2020 WL 5530091, at *3. The court
 first rejected the government’s contention that, because the
 refund order is purely monetary in character and easily cal-
 culable in amount, the government is entitled to an auto-
 matic stay pending appeal without posting a bond or other
 security. Id. The Trade Court also rejected the govern-
 ment’s argument for a stay under the four-part standard
 that considers the merits, the potential for irreparable in-
 jury to the stay applicant, the other parties’ interests, and
 the public interest—though the Trade Court enjoined liq-
 uidation of the subject steel entries pending appeal. Id. at
 *2–4 (applying standard from Hilton v. Braunskill, 481
U.S. 770, 776 (1987)).
    The United States now seeks a stay from this court. I
 would grant it.
Case: 20-2157     Document: 32         Page: 7   Filed: 12/10/2020




 TRANSPACIFIC STEEL LLC   v. US                                   7



                                  II
                                  A
     Plaintiffs do not dispute the proposition that if the rel-
 evant part of the judgment is monetary, the United States
 is entitled to an “automatic stay” pending appeal (with no
 consideration of the merits or equities) without posting a
 supersedeas bond or other security. That proposition, ar-
 rived at in two steps, is supported by ample precedent ap-
 plying language, notably from Federal Rule of Civil
 Procedure 62, materially the same as the language of CIT
 Rule 62. I would apply this proposition in exercising our
 stay authority under Federal Circuit Rule 8.
     The first step is the automatic-stay principle that ap-
 plies to appellants generally. CIT Rule 62(d) states: “When
 an appeal is taken, the appellant, by giving a supersedeas
 bond, may obtain a stay subject to the exception contained
 in subdivision (a) of this rule.” 1 The only condition is the
 giving of a supersedeas bond, which must be “approved by
 the court.” CIT Rule 62(d) (“The stay is effective when the
 supersedeas bond is approved by the court.”). These provi-
 sions mirror Fed. R. Civ. P. 62(d) as it stood before 2018, in
 which year its language was moved, with slight modifica-
 tions, to Fed. R. Civ. P. 62(b). 2


     1   The referred-to “exception” is the exception for “in-
 junction[s]” stated in CIT Rule 62(a): “Unless otherwise or-
 dered by the court, an interlocutory or final judgment in an
 action for an injunction shall not be stayed during the pe-
 riod after its entry and until an appeal is taken or during
 the pendency of any appeal.”
     2    Fed. R. Civ. P. 62(d) (2017) stated: “If an appeal is
 taken, the appellant may obtain a stay by supersedeas
 bond, except in an action described in Rule 62(a)(1) or (2).”
 It also provided that “[t]he stay takes effect when the court
 approves the bond.” Id. Fed. R. Civ. P. 62(a) (2017) stated
Case: 20-2157     Document: 32      Page: 8    Filed: 12/10/2020




 8                                TRANSPACIFIC STEEL LLC   v. US



     The materially identical “may” language in the Federal
 Rules counterpart has long been held—as its language can
 readily be understood—to be an entitlement in cases of
 monetary relief. “With respect to a case arising in the fed-
 eral system it seems to be accepted that a party taking an
 appeal from the District Court is entitled to a stay of a
 money judgment as a matter of right if he posts a bond in
 accordance with Fed. R. Civ. P. 62(d) and 73(d) . . . .” Amer-
 ican Manufacturers Mut. Ins. Co. v. American Broad.-Par-
 amount Theatres, Inc., 87 S. Ct. 1, 3 (1966) (Harlan, J., as


 the referred-to exceptions: “But unless the court orders oth-
 erwise, the following are not stayed after being entered,
 even if an appeal is taken: (1) an interlocutory or final judg-
 ment in an action for an injunction or a receivership; or (2)
 a judgment or order that directs an accounting in an action
 for patent infringement.”
     Since 2018, Fed. R. Civ. P. 62(b) has stated: “At any
 time after judgment is entered, a party may obtain a stay
 by providing a bond or other security. The stay takes effect
 when the court approves the bond or other security and re-
 mains in effect for the time specified in the bond or other
 security.” Rule 62(c) now states the exceptions: “Unless the
 court orders otherwise, the following are not stayed after
 being entered, even if an appeal is taken: (1) an interlocu-
 tory or final judgment in an action for an injunction or a
 receivership; or (2) a judgment or order that directs an ac-
 counting in an action for patent infringement.” The 2018
 Advisory Committee Notes identify the replacement of “su-
 persedeas bond” with “bond or other security” as simply
 broadening the kinds of security that will suffice for the
 stay. There is no evident intent to change the effect of bar-
 ring execution that is part of the meaning of “supersedeas.”
 See supersedeas, Black’s Law Dictionary (11th ed. 2019);
 Hovey v. McDonald, 109 U.S. 150, 159–60 (1883). The Ad-
 visory Committee Notes identify no substantive change of
 meaning relevant to the present issue.
Case: 20-2157    Document: 32      Page: 9    Filed: 12/10/2020




 TRANSPACIFIC STEEL LLC   v. US                                  9



 Circuit Justice) (citations omitted); see Becker v. United
 States, 451 U.S. 1306, 1308 (1981) (Rehnquist, J., as Cir-
 cuit Justice) (recognizing “the automatic stay provisions of
 Rule 62(d)”); see also, e.g., ActiveVideo Networks, Inc. v.
 Verizon Commc’ns, Inc., No. 2011-1538, 2012 WL
10716768, at *1 (Fed. Cir. Apr. 2, 2012); Acevedo-Garcia v.
 Vera-Monroig, 296 F.3d 13, 17 (1st Cir. 2002); Cohen v.
 Metro. Life Ins. Co., 334 F. App’x 375, 378 (2d Cir. 2009);
 In re Tribune Media Co., 799 F.3d 272, 281 (3d Cir. 2015);
 Fidelity & Deposit Co. of Maryland v. Davis, 127 F.2d 780,
 782 (4th Cir. 1942); Hebert v. Exxon Corp., 953 F.2d 936,
 938 (5th Cir. 1992); Arban v. West Pub. Corp., 345 F.3d 390,
 409 (6th Cir. 2003); Dillon v. City of Chicago, 866 F.2d 902,
 904 (7th Cir. 1988); Knutson v. AG Processing, Inc., 302 F.
 Supp. 2d 1023, 1032 (N.D. Iowa 2004); In re Combined Met-
 als Reduction Co., 557 F.2d 179, 193 (9th Cir. 1977); Shaw
 v. United States, 213 F.3d 545, 550 n.8 (10th Cir. 2000);
 United States v. Wylie, 730 F.2d 1401, 1402 n.2 (11th Cir.
 1984); Fed. Prescription Serv., Inc. v. American Pharm.
 Ass’n, 636 F.2d 755, 759 (D.C. Cir. 1980); 11 Charles A.
 Wright & Arthur R. Miller, Federal Practice and Procedure
 § 2905 (3d ed. 2020); 20 James W. Moore, Moore’s Federal
 Practice § 308App.100 (2020); 12 Moore’s Federal Practice
 § 62.03 (2020).
     The second step in the reasoning that leads to the prop-
 osition that I believe supports the stay request here is the
 premise that the security that other appellants must gen-
 erally post to get an automatic stay of a monetary judgment
 pending appeal may not be demanded from the United
 States. Congress has provided: “Security for damages or
 costs shall not be required of the United States, any depart-
 ment or agency thereof or any party acting under the direc-
 tion of any such department or agency on the issuance of
 process or the institution or prosecution of any proceeding.”
 28 U.S.C. § 2408. That principle is reflected in CIT Rule
 62(e), which immediately follows the automatic-stay provi-
 sion of Rule 62(d). CIT Rule 62(e) states: “When an appeal
Case: 20-2157    Document: 32      Page: 10    Filed: 12/10/2020




 10                              TRANSPACIFIC STEEL LLC   v. US



 is taken by the United States or an officer or agency thereof
 or by direction of any department of the Government of the
 United States and the operation or enforcement of the judg-
 ment is stayed, no bond, obligation, or other security shall
 be required from the appellant.” That language matches
 the language of Fed. R. Civ. P. 62(e) as it stood in 2006.
 The current language of Fed. R. Civ. P. 62(e)—adopted in
 2007 as part of the Rules-wide language changes that, ac-
 cording to the 2007 Advisory Committee Notes, were “in-
 tended to be stylistic only”—reads: “The court must not
 require a bond, obligation, or other security from the appel-
 lant when granting a stay on an appeal by the United
 States, its officers, or its agencies or on an appeal directed
 by a department of the federal government.”
     The no-required-security language of CIT Rule 62(e),
 and of its pre-2007 Federal Rules counterpart, is readily
 understood, as a textual matter, to bear a simple relation-
 ship to the automatic-stay language of the preceding sub-
 section on automatic stays.         The bond required of
 appellants generally, as the sole condition of obtaining the
 stay as of right, must not be required of the federal govern-
 ment to obtain that automatic stay—which is available to
 the federal government as of right for monetary judgments
 without a bond. That straightforward relationship be-
 tween Rule 62(d) and 62(e) reflects the recognized lack of
 need for security against the government. Rule 62(e) can-
 not sensibly be read as depriving the federal government,
 alone among all appellants facing monetary judgments, of
 the entitlement to an automatic stay of a monetary judg-
 ment without further inquiry into the merits and equities
 unless it posts security that the Rule and 28 U.S.C. § 2804
 forbid the court to require. This understanding of the lan-
 guage of CIT Rule 62(e), and of the identical pre-2007 Fed.
 R. Civ. P. 62(e), is reinforced by the current language of
 Fed. R. Civ. P. 62(e), which is even clearer in its implica-
 tion. The new language was included among the revisions
 that the Rules revisers said made no substantive change of
Case: 20-2157    Document: 32     Page: 11   Filed: 12/10/2020




 TRANSPACIFIC STEEL LLC   v. US                                 11



 meaning, but were “stylistic only,” thereby confirming how
 the earlier version should be understood.
      The availability to the federal government of an auto-
 matic stay pending appeal of a monetary judgment against
 it, without the posting of security, has often and consist-
 ently (if not quite uniformly) been recognized. That conclu-
 sion appears to have been reached, in various contexts, by
 the several circuit courts that have addressed the matter. 3
 And the same conclusion has been reached by numerous
 district courts. 4 See Wright & Miller § 2905. As the major-
 ity notes, a bankruptcy court reached a different conclusion
 in 1993, In re Westwood Plaza Apts., Ltd., 150 B.R. 163,
 165–67 (Bankr. E.D. Tex. 1993). But that decision is an
 outlier, and it was not tested on appeal, perhaps because
 the bankruptcy court in that case granted the government


     3   See Dixon v. United States, 900 F.3d 1257, 1267–68
 (11th Cir. 2018); In re Trans World Airlines, Inc., 18 F.3d
208, 212 (3d Cir. 1994); Lightfoot v. Walker, 797 F.2d 505,
 507 (7th Cir. 1986); see also Hoban v. Washington Metro.
 Area Transit Auth., 841 F.2d 1157, 1159 (D.C. Cir. 1988)
 (per curiam) (applying D.C. Superior Court Rule 62(d), (e)).
     4   See, e.g., United States v. Holland, No. 13-10082,
 2019 WL 8759306, at *2 (E.D. Mich. Feb. 6, 2019); Resolu-
 tion Tr. Corp. v. Schuchmann, No. CIV 93-1024, 2001 WL
37125041, at *3 (D.N.M. June 13, 2001); In re Mgndichian,
 No. CV02-09580, 2003 WL 23358199, at *1–2 (C.D. Cal.
 Dec. 2, 2003); In re Capital W. Investors, 180 B.R. 240, 245
 n.15 (N.D. Cal. 1995); N.Y. State Dep’t of Env’t Conserva-
 tion v. U.S. Dep’t of Energy, Nos. Civ. A. 89-CV-194 et al.,
 1999 WL 1034505, at *1 (N.D.N.Y. Nov. 8, 1999); League
 For Coastal Prot. v. Kempthorne, No. C 05-0991, 2007 WL
1982778, at *1 (N.D. Cal. July 2, 2007); Rhoads v. F.D.I.C.,
 286 F. Supp. 2d 532, 540 (D. Md. 2003); In re Rape, 100
B.R. 288, 288 (W.D.N.C. 1989); In re Pansier, 212 B.R. 950,
 952–53 (Bankr. E.D. Wis. 1997).
Case: 20-2157    Document: 32      Page: 12   Filed: 12/10/2020




 12                               TRANSPACIFIC STEEL LLC   v. US



 a stay pending appeal without bond anyway, though sub-
 ject to certain conditions, under the usual four-part stay
 analysis. Id. at 167–68. 5
     I think that the above considerations suffice to support
 the conclusion that, in a Trade Court case, if the relevant
 part of the judgment at issue is monetary, the United
 States is entitled to a stay pending appeal without posting
 a supersedeas bond or other security and without consider-
 ation of the merits or equities. That conclusion is well-
 grounded in the text of CIT Rule 62, for the reasons indi-
 cated. It is also supported in a substantial, highly lopsided
 body of judicial decisions going back many years under the
 Federal Rules counterpart to the CIT Rule. Plaintiffs
 themselves have not contested this legal proposition.
                              B
      Plaintiffs dispute only the application of the proposi-
 tion to this case. In doing so, they do not dispute that the
 amount ordered to be paid—the difference between the tar-
 iffs they paid and a 25% tariff (plus costs and interest)—is
 easily and objectively calculated. Their argument, instead,
 is simply that the portion of the judgment ordering the
 United States to refund plaintiffs that difference (plus
 costs and interests) is not a monetary judgment subject to
 the automatic-stay principle. I disagree. When a judgment
 contains a provision requiring payment of money, in an



      5  The Bankruptcy Court relied on two district court
 decisions, neither of which ruled on the merits of a govern-
 ment request for an automatic stay of a monetary judgment
 without posting a bond. See United States v. U.S. Fishing
 Vessel Maylin, 130 F.R.D. 684 (S.D. Fla. 1990) (staying gov-
 ernment seizure of boat); C.H. Sanders Co., Inc. v. BHAP
 Housing Development Fund Co., Inc., 750 F. Supp. 67
 (E.D.N.Y. 1990) (rejecting contention that merely filing a
 notice of appeal effected a stay of execution of judgment).
Case: 20-2157    Document: 32     Page: 13    Filed: 12/10/2020




 TRANSPACIFIC STEEL LLC   v. US                                  13



 amount that is easily and objectively calculated, to compen-
 sate for past harms, the part of the judgment requiring the
 payment is a money judgment subject to the automatic-
 stay principle—and therefore, when the appellant is the
 federal government, to an automatic stay without the post-
 ing of security.
      As the Supreme Court has explained outside the stay
 context, “[t]he ‘substance’ of a money judgment is a com-
 pelled transfer of money.” Great-W. Life & Annuity Ins. Co.
 v. Knudson, 534 U.S. 204, 216 (2002); see also Bowen v.
 Massachusetts, 487 U.S. 879, 915–16 (1988) (Scalia, J., dis-
 senting) (“[T]he line between damages and specific relief
 must surely be drawn on the basis of the substance of the
 claim, and not its mere form.”). Our court and other circuit
 courts have similarly focused on a judgment’s substance ra-
 ther than its form when determining whether the judg-
 ment is monetary. See, e.g., ActiveVideo Networks, 2012
WL 10716768, at *1 (“The form of the order to pay money
 does not matter; what matters is ‘whether the judgment
 involved is monetary or nonmonetary.’” (quoting Hebert,
953 F.2d at 938)); see also Titan Tire Corp. of Bryan v.
 United Steel Workers of America, Local 890L, No. 09-4460,
 2010 WL 815557, at *1 (6th Cir. Mar. 10, 2010) (“In other
 words, the applicability of Rule 62(d) turns on whether the
 judgment involved is monetary or non-monetary. Here, the
 district court’s judgment binds Titan to pay a specific sum
 of money, i.e., back wages.”). The refund order here in sub-
 stance compels the United States to transfer money after
 performing a straightforward calculation to determine the
 amount. 6



     6   Plaintiffs’ amended complaint reinforces the un-
 derstanding of the judgment as monetary in the relevant
 sense. The amended complaint states: “Transpacific esti-
 mates that it will pay $4,668,758 as a result of the 50% tar-
 iff that is applicable on imports of steel products from
Case: 20-2157    Document: 32     Page: 14    Filed: 12/10/2020




 14                             TRANSPACIFIC STEEL LLC   v. US



     Plaintiffs rely on two Trade Court decisions to support
 their contention that the refund order is outside the auto-
 matic-stay principle. Plaintiffs’ Opp. to Stay Motion at 8.
 But even aside from the fact that those decisions are not
 binding precedent for us, neither decision justifies a con-
 clusion that the refund order here is outside the automatic-
 stay principle.
     Plaintiffs first rely on Badger-Powhatan, A Division of
 Figgie International, Inc. v. United States, in which the
 Trade Court’s judgment on the merits of the case ordered a
 “remand[] to the Department of Commerce International
 Trade Administration for issuance of an amended final de-
 termination” with the “estimated antidumping duties
 be[ing] as closely tailored to actual antidumping duties as
 is reasonable given data available to [the Department of
 Commerce] at the time the antidumping order is issued.”
 633 F. Supp. 1364, 1373 (Ct. Int’l Trade 1986). When the
 United States sought a stay pending appeal, the Trade
 Court denied the request, concluding that the judgment
 was not a monetary one subject to the automatic-stay prin-
 ciple. Badger-Powhatan, Div. of Figgie Int’l, Inc. v. United
 States, 638 F. Supp. 344, 348 (Ct. Int’l Trade 1986). Unlike
 the judgment at issue in the present matter, however, the
 relevant part of the judgment in Badger-Powhatan did not
 simply order the government to pay an amount easily and
 objectively calculated, without further proceedings. In-
 deed, the Trade Court explained that “the final determina-
 tion and antidumping duty order will not result in the
 actual assessment of antidumping duties, rather importers
 will be required to deposit estimated antidumping duties.
 The permanent exchange of money will occur only after a



 Turkey on and after August 13, 2018 and to date has paid
 . . . $2,874,828.65 as a result of the 50% tariff.” Transpa-
 cific Steel, No. 19-00009, ECF No. 19, Exhibit 3 (Ct. Int’l
 Trade Apr. 2, 2019).
Case: 20-2157    Document: 32     Page: 15   Filed: 12/10/2020




 TRANSPACIFIC STEEL LLC   v. US                                 15



 periodic review of the duty.” Id. (citation omitted). The
 simple refund order at issue here is quite different.
     Second, in National Association of Manufacturers v.
 United States Department of the Treasury, the Trade Court
 had before it a trade-association challenge to an agency
 rule, not individual importers’ claims for a refund. 427 F.
 Supp. 3d 1362, 1366 (Ct. Int’l Trade 2020). The Trade
 Court judgment declared the illegality of the agency’s rule
 and then “[d]eclare[d] that Defendants must process and
 pay substitution drawback claims that comply with the
 governing statutory and regulatory requirements.” Nat’l
 Ass’n of Manufacturers v. U.S. Dep’t of the Treasury, 432 F.
 Supp. 3d 1381, 1382 (Ct. Int’l Trade 2020). The Trade
 Court denied the government’s request for a stay pending
 appeal, but all the court decided was that, under the tradi-
 tional four-factor analysis, the United States should not be
 granted a stay beyond a suspension of liquidations pending
 the appeal. See Nat’l Ass’n of Manufacturers v. U.S. Dep’t
 of the Treasury, No. 19-00053, 2020 WL 2519484, at *1–2
 (Ct. Int’l Trade May 15, 2020). The Trade Court in Na-
 tional Association of Manufacturers simply never ad-
 dressed the automatic-stay principle—and it was never
 asked to: In seeking a stay, the United States did not argue
 for a stay under the automatic-stay principle for money
 judgments. See No. 19-cv-00053, ECF No. 50 (Ct. Int’l
 Trade Apr. 17, 2020). The denial of a stay in that case
 therefore has nothing to say about an automatic stay here.
     In sum, I would conclude that the Trade Court’s refund
 order in this case is a monetary judgment for purposes of
 the automatic-stay principle, thus rejecting the only basis
 on which plaintiffs challenge the government’s request for
 an automatic stay without a bond. I would therefore grant
 that request. I respectfully dissent.